DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/25/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, NPL documents 2 and 3, submitted 2/25/2020, include no English translation nor any explanation of relevance. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states, “wherein the powder is evaluated using, as a flowability of the powder, an adhesive force of the powder”.  However, the claims, nor disclosure, discuss how the adhesive force (kPa) is the flowability (s/50g).  It is understood that the adhesive force is used in lieu of the measured flowability when determining whether the powder can be spread into a uniform layer.  Determining the adhesive force does not equate to a flowability and is a different measurement/units.  Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant has not shown a full scope of enablement of powders that have been evaluated by the method of claim 1.  When claims depend on a recited property, a fact situation comparable to In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  Due to the infinite number of powders and the small number provided by the applicant, there is undue experimentation required to enable claim 10.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	More clearly, the claims should state, “A method of evaluating configured to be spread into a uniform powder layer in the lamination shaping, wherein the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 10 but also further limits the subject matter of claim 5, which it does not depend from.  A claim cannot depend on two claims unless it is in the alternative.  Likewise, claim 19 depends from claim 17 but further limits claim 7 from which it does not depend.  Claim 19 is already dependent upon rejected claim 17 and inherits the rejection under 112(d) but also contains improper dependency which would remain even if the rejection of claim 17 was overcome.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites the limitation of evaluating whether powder for lamination shaping can be spread into a uniform layer. These limitations, as drafted, are a CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained adhesive force data and generate or identify various values or characteristics therefrom. Thus, the claims recite a mental process. 
	The judicial exception is not integrated into practical application.  Claim 1 recites the additional limitations of “wherein the powder is evaluated using an adhesive force of the powder calculated from a failure envelope obtained by a shear test”.  The shear test conducted w/powder rheometer is routine data gathering that is necessary for the abstract mental evaluation, and therefore not a practical application.   
Accordingly, even in combination, the additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere data gathering using conventional equipment.  Further, applicant’s specification does not provide any indication that the obtaining of data is performed using anything other than conventional testing means and measurable characteristics. Gathering adhesive force data from a shear test is well understood, routine, and conventional as evidenced by EP1118404, US9801820, US20150315399, US20140050795, JP2006138817, JP2004302824.

	Claim 2 is directed to data gathering by a powder rheometer, and a relationship between a normal stress and a shearing stress at the powder rheometer. The shear test conducted w/powder rheometer is routine data gathering that is necessary for the abstract mental evaluation, and therefore not a practical application.   This is well-understood, routine, conventional data gathering and does not amount to significantly more as evidenced by EP1118404, US9801820, US20150315399, US20140050795, JP2006138817, JP2004302824.                                                                                                                                  
	Claim 3 is directed to wherein if the adhesive force is equal to or less than 0.450 kPa, the powder is evaluated to be spread into a uniform powder layer in the lamination shaping which further limits the abstract idea with observation, analysis, judgement, opinion and does not amount to significantly more.
	Claim 4 is directed to further evaluation using well-understood, routine, and conventional considerations (particle size) and further limits the abstract idea but does not amount to significantly more as the considerations are well-understood, routine, and conventional (EP1118404, US20160288206, JP2016204700)
	Claim 5 is directed to further evaluation using well-understood, routine, and conventional considerations (particle size and density) and further limits the abstract idea but does not add significantly more. 
	Claim 6 is directed to further evaluation using well-understood, routine, and conventional considerations (particle size and density) and further limits the abstract idea but does not add significantly more.
	Claim 7 is directed to further evaluation including satellite adhesion ratio and further limits the abstract idea but does not add significantly more. (US20180339343, US20190226058)
	Claims 8-11, 14-16 are directed to the particular powder (copper or copper alloy) which further limits the abstract idea but does not add significantly more as it is merely linking the judicial exception to a particular technological environment and article. 

 As such, claims 1-16 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/641983 in view of Bredt et al. (US20150315399 herein after “Bredt”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 12 including all of the limitations of claims 1, 2, and 3 from which it depends (’683 in parentheses): A method of evaluating whether powder for lamination shaping can be spread into a uniform powder layer in the lamination shaping (claim 1: A method of evaluating a squeegeeing property of powder for lamination shaping; claim 13: the squeegeeing property is evaluated as that the powder can be spread into the uniform powder layer in the lamination shaping), wherein the powder is evaluated using, as a flowability of the powder, an adhesive force (claim 13, adhesive force less than .450 kPa) of the powder; wherein if the adhesive force is equal to or less than 0.450 kPa, the powder is evaluated to be spread into a uniform powder layer in the lamination shaping (claim 13); wherein if at least one of that a 50% particle size of the powder is 3 to 250 m and that an apparent density of the powder is equal to or more than 3.5 g/cm3 is satisfied, the powder is evaluated to be spread into a uniform powder layer in the lamination shaping (claim 2 wherein the satellite adhesion ratio is a ratio of a number of particles on which satellites are adhered to a number of all particles, and, if the satellite adhesion ratio is equal to or less than 50%, and the apparent density is equal to or more than 3.5 g/cm3, the squeegeeing property is evaluated as that the powder can be spread into a uniform powder layer in the lamination shaping).
	‘683 fails to claim wherein the adhesive force of the powder is calculated from a failure envelope obtained by a shear test wherein the shear test is conducted by a powder rheometer, and the adhesive force is obtained from a relationship between a normal stress-and a shearing stress at the powder rheometer. However, Bredt teaches the evaluation of powders used for three dimensional printing 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a powder rheometer to measure adhesive force of a powder as it is a well known technique and device for determining adhesive force/cohesion of a powder.

	Claim 13 including all of the limitations of claims 1, 2, 3, and 12 from which it depends (’683 in parentheses): A method of evaluating whether powder for lamination shaping can be spread into a uniform powder layer in the lamination shaping (claim 1: A method of evaluating a squeegeeing property of powder for lamination shaping; claim 13: the squeegeeing property is evaluated as that the powder can be spread into the uniform powder layer in the lamination shaping), wherein the powder is evaluated using, as a flowability of the powder, an adhesive force (claim 13, adhesive force less than .450 kPa) of the powder; wherein if the adhesive force is equal to or less than 0.450 kPa, the powder is evaluated to be spread into a uniform powder layer in the lamination shaping (claim 13); wherein if at least one of that a 50% particle size of the powder is 3 to 250 m and that an apparent density of the powder is equal to or more than 3.5 g/cm3 is satisfied, the powder is evaluated to be spread into a uniform powder layer in the lamination shaping (claim 2 wherein the satellite adhesion ratio is a ratio of a number of particles on which satellites are adhered to a number of all particles, and, if the satellite adhesion ratio is equal to or less than 50%, and the apparent density is equal to or more than 3.5 g/cm3, the squeegeeing property is evaluated as that the powder can be spread into a uniform powder layer in the lamination shaping); wherein if a satellite adhesion ratio is equal to or less than 50%, the powder is evaluated to be spread into a uniform powder layer in the lamination shaping (claim 2 wherein the satellite adhesion ratio is a ratio of a number of particles on which satellites are adhered to a number of all particles, and, if the satellite adhesion ratio is equal to or less than 50%, and the apparent density is equal to or more than 3.5 g/cm3, the squeegeeing property is evaluated as that the powder can be spread into a uniform powder layer in the lamination shaping).
	‘683 fails to claim wherein the adhesive force of the powder is calculated from a failure envelope obtained by a shear test and wherein the shear test is conducted by a powder rheometer, and the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a powder rheometer to measure adhesive force of a powder as it is a well known technique and device for determining adhesive force/cohesion of a powder. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyanami et al. “Direct Shear Test of Powder Beds” Kona Powder and Particle Journal, No. 1 (1983), teaches shear testing of powders. Carson et al. “Bulk Properties of Powders” ASM Handbook, Volume 7. 1998 teaches shear testing to examine failure plane. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/25/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861